DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2022 has been entered.
Claims 1-9, 13 and 21-29 are pending in this application.  Claim 28 has been withdrawn from further consideration.  Claims 1-9, 11-13, 21-27 and 29 are being treated on the merits.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/06/2022.
Claim Objections
Claims 3 and 23 are objected to because of the following informalities:
In claim 3, line 4, a comma should be inserted after "during use" for clarity;
In claim 23, line 4, a comma should be inserted after "during use" for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 29 recites the limitation "low-melt temperature yarn".  The writing disclosure does not define what a "low-melt temperature yarn" is.  Even if the limitation is referring to a yarn having a low melting temperature, it is unclear what temperature should be considered as a low melting temperature; for example, below a certain temperature or within a certain temperature range.  There is a lack of written description for this limitation.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9, 13 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "the blended yarn" and "the yarn", which render the claim indefinite.  As a blended yarn is also a yarn, and a yarn encompasses the scope of a blended yarn when comprising a certain percentage of melt material according to the claim, it is unclear whether these are referring to the same element or distinct elements; and if in the latter case, which yarn is being referred to by each of the above limitations.  For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear.  For examination purposes, "the blended yarn" has been construed to be the yarn in the first zone, and "the yarn" has been construed to be the yarn in the second zone as recited in the claim.
	Claim 29 recites the limitation "low-melt temperature yarn", which renders the claim indefinite.  It is unclear what yarn Applicant is referring to.  Does Applicant mean a yarn having a low melting temperature?  In addition, the term "low" is a relative term, which is not defined in the claim; and the specification does not provide a standard for ascertaining the requisite degree.  Even if the limitation is referring to a yarn having a low melting temperature, it is unclear what temperature should be considered as a low melting temperature; for example, below a certain temperature or within a certain temperature range.  For examination purposes, the limitation has been construed to be a yarn having a melting temperature.
The remaining claims each depend from the rejected base claim 1 and are likewise rejected. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp (US 2017/0311672 A1) in view of McFarland, II (US 2017/0245581 A1).
Regarding claim 1, Hipp discloses a shoe upper (shoe upper formed from unfolded element 518; figs. 16-18; paras. 0075, 0086), knitted on a circular knitting machine (para. 0005; claims 1-2), the shoe upper comprising: an elongated hollow knit structure (a double-layer tubular knit element formed from unfolded element 518; fig. 17; paras. 0086-0087), comprising: 
a first zone (first area 530; fig. 17; para. 0086-0087) comprising a first predetermined property (having first zonal properties; fig. 17; paras. 0059, 0086), wherein the first zone comprises a first yarn that is a blended yarn comprising different materials (a yarn comprising two or more materials; para. 0100); and
a second zone (second area 531; fig. 17; para. 0086-0087) comprising a second predetermined property (having second zonal properties; fig. 17; paras. 0059, 0086), wherein the second zone comprises a second yarn (inherent feature of a knitted element); and
wherein the elongated hollow knit structure comprises less than ten distinct ply types of yarn comprising less than five distinct materials (when the elongated hollow knit structure, including areas 530, 531, 532, 533, 534 and bite lines 520, 522, is selected to use less than ten distinct ply types of yarn comprising less than five distinct materials, which has been long known as a common practice; paras. 0051, 0086, 0099-0100; the common knowledge or well known in the art statement is taken to be admitted prior art because applicant failed to traverse it in Applicant's response filed on 02/16/2022).
wherein the first yarn comprises a first percentage by weight of melt material (a thermoplastic polymer material; paras. 0099-0100), and 
wherein the second yarn comprises a second percentage by weight of melt material (comprising a thermoplastic polymer material in different amount to variate the zonal properties; fig. 17; para. 0086-0087, 0099-0100).
Hipp does not explicitly disclose wherein the second percentage is different from the first percentage.  However, Hipp does disclose that the unfolded knit element 518 is folded into a double-layer knit element like knit element 418 (figs. 16-17; paras. 0076, 0086), and the unfolded knit element 518 may include the same pattern of yarns as shown in Fig. 16 or a simplified pattern as shown in Fig. 17 (para. 0086), wherein the first area 530 in Fig. 17 corresponds to the first zone 430 in Fig. 16 as each spanning a lowermost portion of a footwear (see figs. 16-17).  Hipp further discloses that first zone 430 of knit element 418 includes more thermoplastic yarns than other zones so as to configured to be stiffer than other zones to form a stable surface for receiving a sole structure (fig. 16; para. 0079).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first area 530 as disclosed by Hipp, to have more thermoplastic yarns than other areas as well, in order to provide a stable surface for receiving a sole structure (fig. 16; para. 0079).  By this configuration, the second percentage would be different from the first percentage.
Hipp does not explicitly disclose wherein the blended yarn in the first zone comprising mixed fibers of different materials that are twisted together.  However, McFarland, II teaches a shoe upper (shoe upper 220; fig. 2; para. 0024) comprising a knitted structure (knit element 203; para. 0024), wherein the knitted structure comprising a blended yarn in a first zone (any portion of the upper 220; para. 0031) comprising mixed fibers of different materials that are twisted together (a yarn comprising two or more filaments formed of different materials twisted together; fig. 4B; paras. 0031, 0033).  Hipp and McFarland, II are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the blended yarn as disclosed by Hipp, with wherein the blended yarn in the first zone comprising mixed fibers of different materials that are twisted together, in order to provide a suitable yarn structure comprising closely and tightly associated filaments of different materials.
Regarding claim 2, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, and Hipp further discloses the shoe upper further comprising: 
a first portion (part 541; fig. 17; para. 0086-0087);
a second portion (part 543; fig. 17; para. 0086); and 
a fold portion (bite line 520; fig. 17; paras. 0086, 0089); 
wherein at the fold portion the elongated hollow knit structure is folded such that the first portion and second portion are at least partially overlapping (folded in the same way as element 138; figs. 5-8, 17; paras. 0050, 0052, 0086, 0089).
Regarding claim 3, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 2, and Hipp further discloses wherein the first portion (part 541; fig. 17) comprises an inner layer of the shoe upper (corresponding to part 143 of element 138 forming inner layer 122; figs. 5-8, 17; paras. 0050, 0086, 0089) and the second portion (part 543; fig. 17) comprises an outer layer of the shoe upper (corresponding to part 141 of element 138 forming outer layer 120; figs. 5-8, 17; paras. 0052, 0086, 0089), and wherein at least one of the first portion and the second portion substantially covers a foot during use (figs. 5-8, 17), wherein the first portion and the second portion are coupled together (figs. 5-8, 17; paras. 0087-0089) in a first location (at bite line 520; paras. 0087-0089) using at least some stitches at the fold portion (by knit stitches during knitting; paras. 0087-0089) and in a second location (at toe seam 132; figs. 8, 16-17; paras. 0056, 0085-0086, 0088-0089) using activatable yarns (by filaments comprising thermoplastic polymer materials; paras. 0085, 0099-0100), wherein the second location is in at least one of a toe region of the upper (at toe region; figs. 8, 17; para. 0088), a portion of a midfoot region of the upper, or a heel region of the upper.
Regarding claim 4, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 3, and Hipp further discloses wherein the second portion (part 543; fig. 17) comprises the first zone (first area 530; fig. 17), and wherein the first portion (part 541; fig. 17) comprises one or more plies of a first distinct ply type of yarn comprising a low-melt temperature material plated with at least one ply of a second distinct ply type of yarn (a bi-component yarn comprising two different thermoplastic polymer materials, one of the materials having a melting point lower than the other material; paras. 0099-0100) such that the low-melt temperature material is positioned substantially on an inner surface of the second portion (after the thermoplastic polymer materials are melt, the melt from the inner layer 541 is positioned adjacent to outer layer 543; paras. 0089, 0099-0100) and couples at least in part the second portion to at least a part of the first portion (the melt bonds at least in part the outer layer to the inner layer).
Regarding claim 5, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, and Hipp further discloses the shoe upper further comprising: 
a third zone (area 532; fig. 17; para. 0086-0087) comprising one or more plies and characterized by a third predetermined property (having third zonal properties; fig. 17; paras. 0059, 0086); 
a fourth zone (area 533; fig. 17; para. 0086-0087) comprising one or more plies and characterized by a fourth predetermined property (having fourth zonal properties; fig. 17; paras. 0059, 0086); and 
a fifth zone (area 534; fig. 17; para. 0086-0087) comprising one or more plies and characterized by a fifth predetermined property (having fifth zonal properties; fig. 17; paras. 0059, 0086).
Regarding claim 6, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 5, except for wherein the first zone, the second zone, the third zone, the fourth zone, and the fifth zones each comprise differing yarn compositions comprising less than three distinct yarn materials such that the predetermined property of each of the zones differs.  However, Hipp does disclose wherein the five zones may have differing yarn compositions such that the predetermined property of each of the zones differs (the five zone 530, 531, 532, 533 and 534 have different zonal properties; paras. 0059, 0086).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the materials for each of the five zones, with each zone comprising a different yarn composition comprising less than three distinct yarn materials, i.e., one material or two distinct materials, in order to provide tailored zonal properties for the five zones (Hipp; para. 0059).  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
  Regarding claim 9, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 5, except for wherein the first predetermined property is maximum strength at elongation and wherein the third predetermined property is elasticity and wherein the first zone comprises more plies than the third zone.  However, Hipp does disclose in Fig. 17 that the first zone is located at the bottom of the shoe upper which subjects to more abrasion and wear; and the third zone is located at an ankle portion of the shoe upper where subjects to more stretch.  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration to optimize the properties of the first and the third zones based on normal use.  Such a configuration will yield predictable results.
Regarding claim 29, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, and Hipp further discloses wherein the less than ten distinct ply types of yarn comprise a polyester yarn (para. 0099), a blended yarn (a yarn comprising two or more materials; para. 0100), a low-melt temperature yarn (a yarn of thermoplastic polyurethane; para. 0099), and an elastic yarn (a yarn of thermoplastic polyurethane; para. 0099).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp (US 2017/0311672 A1) and McFarland, II (US 2017/0245581 A1) and further in view of Meir (US 2016/0302527 A1).
Regarding claim 7, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, except for wherein one of the first and the second zones comprises 30% tuck stitches of a total stitch count in the one of the first and the second zones such that a strength along a row of stitches at 20% elongation is increased.  However, Meir in an analogous art teaches a knitted shoe upper (upper 104 formed of a knitted component 130; fig. 1; paras. 0047, 0055) comprising a first zone (stretch resistant area 140; fig. 1; para. 0066) and a second zone (an area above area 140; fig. 1; para. 0066), wherein the first zone comprises about 30% of tuck stitches of a total stitch count in the first zone (stretch resistant area 140 comprising tuck stitches as denoted by partial triangles, and the stretch resistant area 140 may have a knitted pattern as shown in knit element 2000 which comprises 4 tuck stitches, 2 float stitch and 8 plain stitches, that is about 30% of tuck stitches of a total stitch count as shown in fig. 31; see figs. 1, 31; paras. 0066, 0142, 0156) such that a strength along a row of stitches at 20% elongation is increased (compared to a large floating portion without tuck stitches, the tuck stitches increase local thickness thereby increasing strength along a course at various elongations; e.g., at 20% elongation; para. 0066).  The location of the first and second zones of Meir corresponds to the first and second zones of Hipp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the stitches in the first zone as disclosed by Hipp, with wherein the first zone comprises about 30% of tuck stitches of a total stitch count in the first zone such that a strength along a row of stitches at 20% elongation is increased as taught by Meir, in order to provide a desired balance between stretch resistance and flexibility for comfort and adjustment.  Further, the percentage of the tuck stitches in the first zone is recognized in Meir to be a result-effective variable as affecting the integrated floating portions in the courses and consequently the stretch resistance along the courses (Meir; para. 0066).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the percentage of the tuck stitches in the first zone, to have wherein the first zone comprises 30% tuck stitches of a total stitch count in the first zone, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, except for wherein one of the first and the second zones comprises tuck stitches in a range from 40 to 50% of a total stitch count in the one of the first and the second zones such that elongation along a row of stitches is increased.  However, Meir in an analogous art teaches a knitted shoe upper (upper 104 formed of a knitted component 130; fig. 1; paras. 0047, 0055) comprising a first zone (stretch resistant area 140; fig. 1; para. 0066) and a second zone (an area above stretch resistant area 140; fig. 1; para. 0066), wherein the first zone comprises tuck stitches in a suitable range of a total stitch count in the first zone (stretch resistant area 140 comprising tuck stitches as denoted by partial triangles, and the stretch resistant area 140 may have a knitted pattern as shown in knit element 2000 which comprises 4 tuck stitches, 2 float stitch and 8 plain stitches, that is about 30% of tuck stitches of a total stitch count as shown in fig. 31; further, the loops of each course can be varied to have different percentage of tuck stitches; see figs. 1, 31; paras. 0066, 0142, 0156) such that elongation along a row of stitches is increased (compared to a large floating portion with less tuck stitches).  The location of the first and second zones of Meir corresponds to the first and second zones of Hipp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the stitches in the first zone as disclosed by Hipp, with wherein the first zone comprises tuck stitches in a suitable range of a total stitch count in the first zone such that elongation along a row of stitches is increased as taught by Meir, in order to provide a desired balance between stretch resistance and flexibility for comfort and adjustment.  Further, the percentage of the tuck stitches in the first zone is recognized in Meir to be a result-effective variable as affecting the integrated floating portions in the courses and consequently the stretch resistance along the courses (Meir; para. 0066).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have increased the percentage of the tuck stitches in the first zone, to be in a range from 40 to 50% of a total stitch count in the first zone, in order to provide more flexibility in the stretch resistant area to allow easy adjustment and comfort, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp (US 2017/0311672 A1) in view of Meir (US 2016/0302527 A1).
Regarding claim 21, Hipp discloses a shoe upper (shoe upper formed from unfolded element 518; figs. 16-18; paras. 0075, 0086), knitted on a circular knitting machine, the shoe upper comprising: an elongated hollow knit structure (a double-layer tubular knit element 518; fig. 17; paras. 0086-0087), comprising: 
a first zone (first area 530; fig. 17; para. 0086-0087) comprising a first predetermined property (having first zonal properties; fig. 17; paras. 0059, 0086); and 
a second zone (second area 531; fig. 17; para. 0086-0087) comprising a second predetermined property (having second zonal properties; fig. 17; paras. 0059, 0086), 
wherein the elongated hollow knit structure comprises less than ten distinct ply types of yarn comprising less than five distinct materials (when the elongated hollow knit structure, including areas 530, 531, 532, 533, 534 and bite lines 520, 522, is selected to use less than ten distinct ply types of yarn comprising less than five distinct materials, which has been long known as a common practice; paras. 0051, 0086, 0099-0100; the common knowledge or well known in the art statement is taken to be admitted prior art because applicant failed to traverse it in Applicant's response filed on 02/16/2022), and 
Hipp does not explicitly disclose wherein one of the first and the second zones comprises 30% tuck stitches of a total stitch count in the one of the first and the second zones such that a strength along a row of stitches at 20% elongation is increased.  However, Meir in an analogous art teaches a knitted shoe upper (upper 104 formed of a knitted component 130; fig. 1; paras. 0047, 0055) comprising a first zone (stretch resistant area 140; fig. 1; para. 0066) and a second zone (an area above area 140; fig. 1; para. 0066), wherein the first zone comprises about 30% of tuck stitches of a total stitch count in the first zone (stretch resistant area 140 comprising tuck stitches as denoted by partial triangles, and the stretch resistant area 140 may have a knitted pattern as shown in knit element 2000 which comprises 4 tuck stitches, 2 float stitch and 8 plain stitches, that is about 30% of tuck stitches of a total stitch count as shown in fig. 31; see figs. 1, 31; paras. 0066, 0142, 0156) such that a strength along a row of stitches at 20% elongation is increased (compared to a large floating portion with less tuck stitches, strength increased along the courses at different elongations; e.g., at 20% elongation; para. 0066).  The location of the first and second zones of Meir corresponds to the first and second zones of Hipp.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the stitches in the first zone as disclosed by Hipp, with wherein the first zone comprises about 30% of tuck stitches of a total stitch count in the first zone such that a strength along a row of stitches at 20% elongation is increased as taught by Meir, in order to provide a desired balance between stretch resistance and flexibility for comfort and adjustment.  Further, the percentage of the tuck stitches in the first zone is recognized in Meir to be a result-effective variable as affecting the integrated floating portions in the courses and consequently the stretch resistance along the courses (Meir; para. 0066).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the percentage of the tuck stitches in the first zone, to have wherein the first zone comprises 30% tuck stitches of a total stitch count in the first zone, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, Hipp and Meir, in combination, disclose the shoe upper of claim 21, and Hipp further discloses the shoe upper further comprising: 
a first portion (part 541; fig. 17; para. 0086-0087);
a second portion (part 543; fig. 17; para. 0086); and 
a fold portion (bite line 520; fig. 17; paras. 0086, 0089); 
wherein at the fold portion the elongated hollow knit structure is folded such that the first portion and second portion are at least partially overlapping (folded in the same way as element 138; figs. 5-8, 17; paras. 0050, 0052, 0086, 0089).
Regarding claim 23, Hipp and Meir, in combination, disclose the shoe upper of claim 22, and Hipp further discloses wherein the first portion (part 541; fig. 17) comprises an inner layer of the shoe upper (corresponding to part 143 of element 138 forming inner layer 122; figs. 5-8, 17; paras. 0050, 0086, 0089) and the second portion (part 543; fig. 17) comprises an outer layer of the shoe upper (corresponding to part 141 of element 138 forming outer layer 120; figs. 5-8, 17; paras. 0052, 0086, 0089), and wherein at least one of the first portion and the second portion substantially covers a foot during use (figs. 5-8, 17), wherein the first portion and the second portion are coupled together (figs. 5-8, 17; paras. 0087-0089) in a first location (at bite line 520; paras. 0087-0089) using at least some stitches at the fold portion (by knit stitches during knitting; paras. 0087-0089) and in a second location (at toe seam 132; figs. 8, 16-17; paras. 0056, 0085-0086, 0088-0089) using activatable yarns (by filaments comprising thermoplastic polymer materials; paras. 0085, 0099-0100), wherein the second location is in at least one of a toe region of the upper (at toe region; figs. 8, 17; para. 0088), a portion of a midfoot region of the upper, or a heel region of the upper.
Regarding claim 24, Hipp and Meir, in combination, disclose the shoe upper of claim 23, and Hipp further discloses wherein the second portion (part 543; fig. 17) comprises the first zone (first area 530; fig. 17), and wherein the first portion (part 541; fig. 17) comprises one or more plies of a first distinct ply type of yarn comprising a low-melt temperature material plated with at least one ply of a second distinct ply type of yarn (a bi-component yarn comprising two different thermoplastic polymer materials; paras. 0099-0100) such that the low-melt temperature material is positioned substantially on an inner surface of the second portion (after the thermoplastic polymer materials are melt, the melt from the inner layer 541 is positioned adjacent to outer layer 543; paras. 0089, 0099-0100) and couples at least in part the second portion to at least a part of the first portion (the melt bonds at least in part the outer layer to the inner layer).
Regarding claim 25, Hipp and Meir, in combination, disclose the shoe upper of claim 1, and Hipp further discloses wherein the first zone further comprises a first blended yarn (a yarn comprising two or more materials; para. 0100).  
Regarding claim 26, Hipp and Meir, in combination, disclose the shoe upper of claim 25, and further discloses wherein the first blended yarn comprises a melt material (a thermoplastic polymer material; paras. 0099-0100).  
Regarding claim 27, Hipp and Meir, in combination, disclose the shoe upper of claim 25, and further discloses wherein the second zone (second area 531; fig. 17) comprises a second yarn (inherent feature); and wherein the first blended yarn and the second yarn each comprise a melt material (each comprising a thermoplastic material; fig. 17; para. 0086-0087, 0099-0100).
Hipp does not explicitly disclose wherein the first blended yarn and the second yarn comprise a melt material in differing amounts.  However, Hipp does disclose that the unfolded knit element 518 is folded into a double-layer knit element like knit element 418 (figs. 16-17; paras. 0076, 0086), and the unfolded knit element 518 may include the same pattern of yarns as shown in Fig. 16 or a simplified pattern as shown in Fig. 17 (para. 0086), wherein the first area 530 in Fig. 17 corresponds to the first zone 430 in Fig. 16 as each spanning a lowermost portion of a footwear (see figs. 16-17).  Hipp further discloses that first zone 430 of knit element 418 includes more thermoplastic yarns than other zones so as to configured to be stiffer than other zones to form a stable surface for receiving a sole structure (fig. 16; para. 0079).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first area 530 as disclosed by Hipp, to have more thermoplastic yarns than other areas as well, in order to provide a stable surface for receiving a sole structure (fig. 16; para. 0079).  By this configuration, the first blended yarn and the second yarn would comprise a melt material in differing amounts.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hipp (US 2017/0311672 A1) and McFarland, II (US 2017/0245581 A1) and further in view of Dua (US 2004/0118018 A1).
Regarding claim 13, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1.  Hipp does not explicitly disclose wherein the elongated hollow knit structure comprises a first number of plies of a distinct ply type of yarn in the first zone and a second number of plies of the distinct ply type of yarn in the second zone. However, Hipp does disclose wherein the first zone and the second zone have different zonal properties (paras. 0059, 0086); and the first zone and the second zone may be made of a same polymer material or multiple polymer materials (paras. 0099-0100).   Further, Dua teaches in an analogous art that a yarn may be formed of a plurality of filaments, each filament formed of the same or different materials (para. 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the first zone and the second zone as disclosed by Hipp, with wherein the first zone comprises a first number of plies of a distinct ply type of yarn and the second zone comprises a second number of plies of the distinct ply type of yarn, in order to variate the percentage of the material that forms the distinct ply type of yarn in the first and second zones, thereby variating the properties of the first and second zones as desired.  Such a configuration would yield predictable results.
Response to Arguments
Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732